--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 10-K [bonds-10k_0327.htm]
 
 
Exhibit 10.30
 

Execution Version




SECOND AMENDMENT TO PROMISSORY NOTE


THIS SECOND AMENDMENT TO PROMISSORY NOTE (the “Amendment”) is made effective as
of March 1, 2010, by and between Bonds.com Group, Inc. (the “Maker”) and Keating
Investments, LLC (“Holder” and together with Maker, the “Parties”).  Any
capitalized term used but not defined in this Amendment shall have the meaning
given to such term in the Note.


WHEREAS, Maker previously delivered to Holder a Promissory Note, dated December
21, 2007, to Holder in the original principal amount of $250,000, which
Promissory Note was amended by a certain amendment, dated September 17, 2008
(collectively, the “Note”); and


WHEREAS, Holder and Maker hereby acknowledge and agree that the outstanding
principal amount of the Note as of March 1, 2010 is $164,000, including $20,000
of previously outstanding accounts payable due from Maker to Holder that has
been added to the principal amount of the Note as of February 1, 2010
(“Principal Amount”), with accrued and unpaid interest thereon of $1,258.08 as
of March 1, 2010.


WHEREAS, Holder and Maker would like to modify the terms of the Note as provided
in this Amendment.


NOW, THEREFORE, pursuant to Section 5(e) of the Note, in consideration for the
mutual promises contained in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:


1.           Amendment to Section 1 of the Note.  Effective as of the date
hereof, Section 1 of the Note is hereby deleted in its entirety and replaced
with the following:


1.           Principal.  The Principal Amount shall be payable in lawful money
of the United States in installments as set forth in this Section, with the
Principal Amount outstanding from time to time bearing interest at a rate of 10%
per annum.  The Principal Amount under this Note shall be paid in four (4) equal
installments of $41,000, with each installment due and payable on the following
dates:  March 15, 2010, June 15, 2010, September 15, 2010 and December 15, 2010
(each a “Quarterly Payment Date”).  On each Quarterly Payment Date, Maker also
agrees to pay to Holder all accrued and unpaid interest under the Note through
the Quarterly Payment Date.  All payments made under the Note shall be first
applied to the accrued and unpaid interest under the Note, with the remainder of
the payment being applied to the outstanding Principal Amount.
 
 

--------------------------------------------------------------------------------

THIS AMENDMENT EVIDENCES AN EXEMPT RENEWAL TRANSACTION AND IS NOT SUBJECT TO
FLORIDA DOCUMENTARY STAMP TAX OBLIGATIONS PURSUANT TO 12B – 4.052 § (12)(a),
F.A.C.

 
 

--------------------------------------------------------------------------------

 


Subject to Section 4 of the Note which provides for acceleration and a default
rate of interest, the payment schedule attached to this Amendmentas Exhibit A
sets forth the scheduled payments due on each Quarterly Payment Date.


2.           Amendment to Section 2 of the Note.  Effective as of the date
hereof, Section 2 is hereby deleted in its entirety since the interest payable
under the Note is set forth in Section 1 hereof, as amended by this Amendment.


3.           Amendment to Section 4 of the Note.  Effective as of the date
hereof, Section 4 of the Note is hereby deleted in its entirety and replaced
with the following:


4.           Event of Default; Default.  The following events shall constitute
an event of default (each, an “Event of Default”):  (i) the failure of the Maker
to make any payment hereunder when due; (ii) upon the sale of more than 50% of
the Company's assets; (iii) upon any sale, merger, consolidation, share exchange
or similar occurrence which results in the Maker’s shareholders owning, in the
aggregate, less than fifty percent (50%) of the voting stock of the Maker or the
surviving entity, whichever is applicable; (iv) the Maker shall file a petition
in voluntary bankruptcy under the bankruptcy laws of the United States of
America or any similar bankruptcy or insolvency law, state or federal, whether
now or hereafter existing; (v) the Maker admits insolvency or inability to pay
its debts in, or fails to obtain within fifteen (15) days a vacation or stay of,
any involuntary proceedings filed against Maker under the bankruptcy laws of the
United States of America or any similar bankruptcy or insolvency law, state or
federal, whether now or hereafter existing; (vi) the Maker shall be adjudicated
bankrupt, or a trustee or a receiver shall be appointed for the Maker, in any
involuntary proceeding or any court shall have taken jurisdiction of the
property of the Maker or the major part thereof, in any involuntary proceeding
for the reorganization, dissolution, liquidation or winding up of the Maker, and
such trustee or receiver shall not be discharged or such jurisdiction
relinquished or vacated or stayed on appeal or otherwise stayed within fifteen
(15) days; or (vii) the Maker shall make a general assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall consent to the appointment of a receiver or trustee or
liquidator of all its property or the major part thereof.


Upon or at any time after the occurrence and during the continuance of an Event
of Default: (i) the outstanding Principal Amount and any accrued interest under
the Note shall be accelerated and shall be immediately due and payable, without
presentment, demand, protest or further notice by the Holder; and (ii) the
outstanding Principal Amount shall bear interest at a rate of 16% per annum
(“Default Rate”).

 
 

--------------------------------------------------------------------------------

 


Upon or at any time after the occurrence and during the continuance of an Event
of Default, the Holder shall have and may exercise from time to time all of the
rights and remedies available under applicable law, and all other legal and
equitable rights to which the Holder may be entitled, all of which rights and
remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in the Note, and none of which shall be exclusive.


4.           Amendment to Section 5 of the Note.  Effective as of the date
hereof, Section 5 of the Note is hereby deleted in its entirety and replaced
with the following:


5.           Waiver of any Accrued Penalties.  The Holder hereby irrevocably and
unconditionally waives any right Holder may have to receive or collect any
additional interest as provided under Section 4 of this Note arising out of or
related to any Event of Default occurring and continuing prior to and through
March 1, 2010; provided, however, that the foregoing waiver shall not be
applicable to any Event of Default occurring prior to March 1, 2010 which
continues after March 1, 2010.
 
The Maker shall pay all reasonable costs of collection (including reasonable
attorney's fees) incurred or paid by the Holder in collecting and or enforcing
this Note in the Event of Default.


5.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the successors and assigns of the Parties hereto.


6.           No Other Amendments.  Except as expressly amended, modified or
supplemented hereby, the provisions of the Note, as amended, are and will remain
in full force and effect and, except as expressly provided herein, nothing in
this Amendment will be construed as a waiver of any of the rights or obligations
of the Parties under the Note.


7.           Conflicts in Terms.  In the event of any conflict in terms between
this Amendment and the Note, the terms and conditions of this Amendment shall
prevail.


8.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Florida (without giving effect to
any conflicts of laws principles thereunder).


9.           Descriptive Headings.  Descriptive headings are for convenience
only and will not control or affect the meaning or construction of any
provisions of this Amendment.


10.         Counterparts.  This Amendment may be executed in any number of
identical counterparts, each of which will constitute an original and all of
which when taken together will constitute one instrument.  An electronic or
facsimile signature will constitute an original signature.

 
 

--------------------------------------------------------------------------------

 


11.         Severability.  In the event one or more of the provisions of this
Amendment should for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Amendment, and this Amendment shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.


12.         Ratification.  Except as expressly modified by this Amendment, the
terms and conditions of the Note shall remain in full force and effect and are
hereby ratified and confirmed.




[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO PROMISSORY NOTE]




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.





   
MAKER:
         
Bonds.com Group, Inc.
         
By:
/s/ Christopher G. Loughlin    
Name:
Christopher G. Loughlin    
Title:
Chief Operating Officer






   
HOLDER:
         
Keating Investments, LLC
         
By:
/s/ Timothy J. Keating    
Name:
Timothy J. Keating    
Title:
President

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Payment Schedule
 
[image-10_30.jpg]